Name: COMMISSION REGULATION (EC) No 1823/97 of 22 September 1997 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: economic policy;  America;  trade policy;  cooperation policy;  plant product
 Date Published: nan

 23 . 9 . 97 | EN I Official Journal of the European Communities L 260/5 COMMISSION REGULATION (EC) No 1823/97 of 22 September 1997 on the supply of cereals as food aid supply and the procedure to be followed to determine the resultant costs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated cereals to certain beneficiaries; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (2), as amended by Regulation (EEC) No 790/91 (3); whereas it is necessary to specify the time limits and conditions of HAS ADOPTED THIS REGULATION: Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 166, 5 . 7. 1996, p . 1 . (2) OJ L 204, 25 . 7. 1987, p . 1 . P) OJ L 81 , 28 . 3 . 1991 , p . 108 . L 260/6 EN Official Journal of the European Communities 23 . 9 . 97 ANNEX LOT A 1 . Operation No ('): 1865/94 2. Programme: 1994 3 . Recipient (2): Honduras 4. Representative of the recipient: Ministro de la SecretarÃ ­a TÃ ©cnica y de CooperaciÃ ³n Intern . (Setco), Dr Guillermo Molica Chocano, Edificio Plaza Flores , Av. de la Paz , Tegucigalpa, Honduras . Tel .: (504 37)66 16; fax : 85 87 5 . Place or country of destination : Honduras 6 . Product to be mobilized: milled rice (product codes 1006 30 92 9900 , 1006 30 94 9900 , 1006 30 96 9900 , 1006 30 98 9900) 7 . Characteristics and quality of the goods (3) ( s): see OJ No C 1 14, 29 . 4. 1991 , p. 1 ( II.A ( 1 ) (f)) 8 . Total quantity (tonnes): 397 9. Number of lots: one 10 . Packaging and marking ( fi) Q: see OJ No C 267, 13 . 9 . 1996, p. 1 ( 1.0 . A ( 1 ) (a), ( 2) (a) and B (6)) OJ No C 114, 29 . 4 . 1991 , p. 1 ( II . A (3)) Language to be used for the marking: Spanish 11 . Method of mobilization : the Community market 12 . Stage of supply: free at destination 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16 . Address of the warehouse and, if appropriate, port of landing : Almacenes de Deposito SA (Aldesa), San Pedro Sula, Cortes , frente a Unitec, Honduras CA 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 27 . 10 to 9 . 11 . 1997 18 . Deadline for the supply: 7. 12. 1997 19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: 7 . 10 . 1997 ( 12 noon (Brussels time)) 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 21 . 10 . 1997 ( 12 noon (Brussels time)) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 23 . 11 . 1997 (c) deadline for the supply: 21 . 12. 1997 22. Amount of tendering security: ECU 5 per tonne 23. Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire , Ã l'attention de Mr T. Vestergaard, BÃ ¢timent Loi 130 , bureau 7/46, 200 Rue de la Loi/Wetstraat, B- 1 049 Brussels ( telex : 25670 AGREC B; fax : (32-2) 296 70 03 / 296 70 04 (exclusively)) 25 . Refund payable on application by the successful tenderer (4): refund applicable on 30 . 9 . 1997, fixed by Commission Regulation (EC) No 1699/97 (OJ L 239 , 30 . 8 . 1997, p. 24) 23 . 9 . 97 I EN I Official Journal of the European Communities L 260/7 Notes: (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine- 131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ L 210, 1 . 8 . 1987, p. 56), as last amended by Regulation (EEC) No 2226/89 (OJ L 214, 25 . 7 . 1989 , p. 10), is applicable as regards the export refund . The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex . The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ L 108 , 1 . 5 . 1993, p. 106), as last amended by Regulation (EC) No 1482/96 (OJ L 188 , 27. 7. 1996, p. 22) shall not apply to this amount. (5) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate ,  fumigation certificate . (6) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. (7) Notwithstanding OJ C 114, point IIAi(3)(c) is replaced by the following: ' the words "European Commu ­ nity .